Exhibit 10.4

INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (the “Agreement”) is made as of the 31st
day of July, 2012, by ASC DEVENS, LLC, a Delaware limited liability company
(“Devens”), and AMERICAN SUPERCONDUCTOR CORPORATION, a Delaware corporation
(“ASC”), in favor of HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland
corporation (“Lender”), having an office at 400 Hamilton Avenue, Suite 310, Palo
Alto, California 94301, Attention: Chief Legal Officer and Brad Pritchard.
Devens and ASC are collectively referred to herein as “Indemnitors” and each
individually as an “Indemnitor”.

A. WHEREAS, Lender extended to ASC a loan in a principal amount of Ten Million
Dollars ($10,000,000.00) (the “Loan”), pursuant to that certain Loan and
Security Agreement of June 5, 2012 between ASC and Lender (as amended from time
to time, the “Loan Agreement”);

B. WHEREAS, the Loan is evidenced by that certain Secured Term Promissory Note
dated June 5, 2012 executed by ASC in favor of Lender in the original principal
amount of Ten Million Dollars ($10,000,000.00) (the “Note”). The Note is secured
by that certain Mortgage and Security Agreement of even date herewith executed
by Devens for the benefit of Lender (the “Mortgage”) covering certain real and
personal property, as therein described (all collectively, the “Property”). The
Note may also be secured by other collateral, as more fully explained in the
Loan Agreement; and

C. WHEREAS, because Lender has agreed to make the Loan and will obtain the
Mortgage, Lender may potentially become subject to certain costs, risks and
liabilities. Among other things, Lender may become subject to liabilities or
alleged liabilities relating to environmental conditions as an “owner” or
“operator” under applicable environmental law. These costs and liabilities may
arise before or after repayment of the Loan, and before or after foreclosure
under the Mortgage. Because these costs and liabilities, if they occur, will be
the result of Lender’s agreement to make the Loan, and in consideration of that
agreement, Lender and Indemnitors have agreed as set forth below.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the Indemnitors hereby covenant, warrant,
represent and agree as follows:

1. Lender Rights Under the Agreement. Lender’s rights and remedies under this
Agreement shall be in addition to all rights and remedies of Lender under the
“Loan Documents,” as that term is defined in the Loan Agreement. Payments, if
any, by Indemnitors as required under this Agreement shall not reduce
Indemnitors’ obligations and liabilities under any of the Loan Documents. Any
default by Indemnitors under this Agreement (including any breach of any
representation or warranty made by Indemnitors) shall, at Lender’s option,
constitute a default and an Event of Default (“Event of Default”) under the
Note, the Mortgage, the Loan Agreement and/or any of the other Loan Documents
after the expiration of any applicable cure period.



--------------------------------------------------------------------------------

2. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(a) “Environmental Laws” means all federal, state or commonwealth and local
laws, regulations, statutes, codes, rules, resolutions, directives, orders,
executive orders, consent orders, guidance from regulatory agencies, policy
statements, judicial decrees, standards, permits, licenses and ordinances, or
any judicial or administrative interpretation of any of the foregoing,
pertaining to the protection of land, water, air, health, safety or the
environment, whether now or in the future enacted, promulgated or issued,
including the laws of the state where the Mortgage is or is to be recorded;

(b) “Regulated Substances” includes any substances, chemicals, materials or
elements that are prohibited, limited or regulated by the Environmental Laws, or
any other substances, chemicals, materials or elements that are defined as
“hazardous” or “toxic,” or otherwise regulated, under the Environmental Laws, or
that are known or considered to be harmful to the health or safety of occupants
or users of the Property. The term Regulated Substances shall also include any
substance, chemical, material or element (i) defined as a “hazardous substance”
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980 (“CERCLA”) (42 U.S.C. §§ 9601, et seq.), as amended by the Superfund
Amendments and Reauthorization Act of 1986, and as further amended from time to
time, and regulations promulgated thereunder; (ii) defined as a “regulated
substance” within the meaning of Subtitle I of the Resource Conservation and
Recovery Act (42 U.S.C. §§ 6991-6991i), and regulations promulgated thereunder;
(iii) designated as a “hazardous substance” pursuant to Section 311 of the Clean
Water Act (33 U.S.C. § 1321), or listed pursuant to Section 307 of the Clean
Water Act (33 U.S.C. § 1317); (iv) defined as “hazardous”, “toxic”, or otherwise
regulated, under any Environmental Laws adopted by the state in which the
Property is located, or its agencies or political subdivisions; (v) which is
petroleum, petroleum products or derivatives or constituents thereof; (vi) which
is asbestos or asbestos-containing materials; (vii) the presence of which
requires notification, investigation or remediation under any Environmental Laws
or common law; (viii) the presence of which on the Property causes or threatens
to cause a nuisance upon the Property or to adjacent properties or poses or
threatens to pose a hazard to the health or safety of persons on or about the
Property; (ix) the presence of which on adjacent properties would constitute a
trespass by the Indemnitor; (x) which is urea formaldehyde foam insulation or
urea formaldehyde foam insulation-containing materials; (xi) which is lead base
paint or lead base paint-containing materials; (xii) which are polychlorinated
biphenyls or polychlorinated biphenyl-containing materials; (xiii) which is
radon or radon-containing or producing materials; or (xiv) which by any laws of
any governmental authority requires special handling in its collection, storage,
treatment, or disposal; and

(c) “Contamination” means the seeping, spilling, leaking, pumping, pouring,
emitting, using, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, releasing or the presence of Regulated Substances at, under or upon
the Property or into the environment, or arising from the Property or migrating
to or from the Property, which may require notification, treatment, response or
removal action or remediation under any Environmental Laws.

 

2



--------------------------------------------------------------------------------

3. Representations and Warranties. Indemnitors hereby represent and warrant
that, except as disclosed to Lender in the Environmental Reports (as defined
below):

(a) to the best of Indemnitors’ knowledge, no Contamination is present at, on or
under the Property and no Contamination is being emitted from the Property onto
any surrounding or adjacent areas;

(b) to the best of Indemnitors’ knowledge, all activities and operations at the
Property have been and are being conducted in material compliance with all
Environmental Laws, and Indemnitors have obtained all material permits,
licenses, consents and approvals required under the Environmental Laws for the
conduct of operations and activities at the Property, and all such permits,
licenses, consents and approvals are in full force and effect;

(c) to the best of Indemnitors’ knowledge, the Property has never been used to
generate, manufacture, refine, transport, handle, transfer, produce, treat,
store, dispose of or process any Regulated Substances, except in compliance with
all Environmental Laws and in such a manner that no Contamination has been
released on or under the Property;

(d) to the best of Indemnitors’ knowledge, no underground or aboveground storage
tanks subject to regulation under any Environmental Laws are, or to the best of
Indemnitors’ knowledge, are presently located on or under the Property;

(e) to the best of Indemnitors’ knowledge, no levels of radon or radon
containing or producing products are present in the existing structures on the
Property above the EPA action level of 4 pCi/l. If at any time during the term
of the Loan, amounts of radon exceeding the EPA action level are detected in any
structures on the Property, Indemnitors hereby agree, at no expense to Lender,
to take all actions reasonably necessary to reduce such radon gas to levels
permitted pursuant to applicable law;

(f) to the best of Indemnitors’ knowledge, and with the exception of the
inclusion of the Fort Devens site on the National Priorities List and the
disclosures listed in the Quitclaim Deed between Grantor Massachusetts
Development Finance Agency and Devens executed October 19, 2000, no civil,
administrative or criminal proceeding is pending or threatened against
Indemnitors relating to the condition of or activities at the Property, nor has
any notice of any violation or potential liability under any Environmental Laws
been received, nor have Indemnitors reason to believe such notice will be
received or proceedings initiated, nor have Indemnitors entered into any
consent, decree or judicial order or settlement affecting the Property, nor have
Indemnitors or the Property been the subject of any other administrative or
judicial order or decree relating to the condition of or activities at the
Property;

(g) no lien has been attached to any revenues or any real or personal property
owned by Indemnitors and located in the state where the Property is located,
including the Property, for damages or cleanup, response or removal costs, under
any Environmental Laws, or arising from an intentional or unintentional act or
omission in violation thereof by the Indemnitors or to the best of Indemnitors’
knowledge, any previous owner or operator of the Property;

 

3



--------------------------------------------------------------------------------

(h) to the best of Indemnitors’ knowledge, no Contamination has been discharged
or emitted from the Property into waters on, under or adjacent to the Property,
or onto lands from which Regulated Substances might seep, flow or drain into
such waters;

(i) Indemnitors have provided to Lender all material environmental reports,
analyses, studies and other documents in Indemnitors’ possession prepared by or
for any person identifying that any Contamination has been, or currently is,
located upon or under the Property (“Environmental Reports”)1, and, to the best
of Indemnitors’ knowledge, the circumstances surrounding the Property have not
changed since the Environmental Reports were prepared;

(j) neither the transaction contemplated by the Loan Documents nor any other
transaction involving the sale, transfer or exchange of the Property will
trigger or has triggered any obligation under the Environmental Laws to make a
filing, provide a deed notice, provide disclosure or take any other action, or
in the event that any such transaction-triggered obligation does arise or has
arisen under any Environmental Laws, all such actions required thereby have been
taken;

(k) the execution, delivery and performance by Indemnitors of this Agreement
does not and will not contravene any (i) law or governmental rule, regulation or
order which is applicable to Indemnitors and no authorization, approval or other
action by, and no notice to or filing with, any governmental entity is required
for the due execution, delivery and performance by the Indemnitor of this
Agreement, or (ii) contractual restriction which is binding upon or which
affects Indemnitors, and does not and will not result in or require the creation
of any lien, security interest or other charge or encumbrance upon or with
respect to any property of Indemnitors; and

(l) this agreement is a legal, valid and binding obligation of Indemnitors,
enforceable against Indemnitors in accordance with its terms.

4. Environmental Covenants. Indemnitors hereby covenant and agree as follows:

(a) Indemnitors shall cause all activities at the Property during the term of
the Loan to be conducted in material compliance with all Environmental Laws;
provided, however, that as of the date hereof, Indemnitors are not under any
current obligation to conduct any additional remedial or investigatory actions
with respect to those matters disclosed in the Environmental Reports.

(b) Indemnitors shall provide Lender with copies of all: (i) correspondence,
notices of violation, summons, orders, complaints or other material documents
received by the Indemnitors, and to the extent in possession by Indemnitors, its
lessees, sublessees, occupants or assigns, pertaining to compliance with any
Environmental Laws; (ii) reports of any environmental investigations that have
been or may be undertaken at the Property from time to

 

1 

The Environmental Reports provided to Lender are listed on Exhibit B.

 

4



--------------------------------------------------------------------------------

time which the Indemnitor has possession; (iii) licenses, certificates and
permits required by the Environmental Laws; (iv) a description of the operations
and processes of Indemnitors with respect to Environmental Laws, Regulated
Substances or Contamination; and (v) any other information related to
Environmental Laws, Regulated Substances or Contamination that Lender may
reasonably request.

(c) Indemnitors shall not generate, manufacture, refine, transport, transfer,
produce, store, use, process, treat, dispose of, handle, or in any manner deal
with, any Regulated Substances on any part of the Property, nor permit others to
engage in any such activity on the Property, except for (i) those Regulated
Substances which are used or present in the ordinary course of Indemnitors’
and/or any tenant’s, subtenant’s, occupant’s or assigns’, business in compliance
with all Environmental Laws and have not been released into the environment in
such a manner as to constitute Contamination hereunder; (ii) those Regulated
Substances which are naturally occurring or exist on the Property at levels that
do not constitute Contamination; and (iii) those Regulated Substances or
Contamination that are associated with the Fort Devens Superfund Site.

(d) Indemnitors shall not cause or permit, as a result of any intentional or
unintentional act or omission on the part of Indemnitors or any tenant,
subtenant, occupant or assigns, the presence of Regulated Substances or
Contamination on the Property, except for (i) those Regulated Substances which
are used or present in the ordinary course of Indemnitors’ and/or any tenant’s,
subtenant’s, occupant’s or assigns’, business in compliance with all
Environmental Laws and have not been released into the environment in such a
manner as to constitute Contamination hereunder, (ii) those Regulated Substances
which are naturally occurring or exist on the Property at levels that do not
constitute Contamination; and (iii) those Regulated Substances or Contamination
that are associated with the Fort Devens Superfund Site.

(e) Indemnitors shall give notice and a full description to Lender promptly upon
the Indemnitors’ acquiring knowledge of (i) any and all enforcement, clean-up,
removal or other regulatory actions instituted or completed by any governmental
authority with respect to the Indemnitors or the Property; (ii) all claims made
by any third party against Indemnitors or the Property relating to damage,
contribution, compensation, loss or injury resulting from any Regulated
Substances or Contamination; (iii) any complaint made by any third party against
the Indemnitors or the Property relating to damage, contribution, compensation,
loss or injury resulting from any Regulated Substances or Contamination;
(iv) the presence of any Contamination on, under, from or affecting the Property
not previously disclosed in the Environmental Reports; (v) Indemnitors’
violation of any Environmental Laws; (vi) the imposition, attachment or
recording of any lien or encumbrance under Environmental Laws against the
Property; and (vii) the inability to obtain or renew any Environmental Permit or
a written notice from a governmental authority that it has revoked or suspended,
or otherwise intends to revoke or suspend, whether in whole or in part, any
permit for the Property, which permit relates, in any way, to any Environmental
Law.

(f) Indemnitors shall timely comply with any Environmental Laws requiring the
removal, treatment, storage, processing, handling, transportation or disposal of
such Regulated Substances or Contamination and provide Lender with satisfactory
evidence of such

 

5



--------------------------------------------------------------------------------

compliance. Notwithstanding the foregoing, Indemnitors may diligently and in
good faith contest any alleged failure to comply with any Environmental Laws by
appropriate legal proceedings which shall operate to prevent the enforcement of
the same, provided that Indemnitors maintain adequate reserves therefor in
accordance with GAAP.

(g) Indemnitors shall conduct and complete all investigations, studies, sampling
and testing, as well as all remedial, removal and other actions reasonably
necessary to clean up and remove all Contamination on, under, from or affecting
the Property, all in accordance with the Environmental Laws, other than any
Contamination associated with the Fort Devens Superfund Site to the extent
disclosed in the Environmental Reports.

(h) Indemnitors shall continue to have all material licenses, certificates and
permits required under the Environmental Laws relating to the Indemnitor and the
Property.

5. Lender’s Right to Conduct an Investigation.

(a) Lender may, at any time and at its sole discretion, commission an
investigation into the presence of Regulated Substances or Contamination on,
from or affecting the Property, or the compliance with Environmental Laws at, or
relating to, the Property. Such an investigation performed by Lender shall be at
the Indemnitors’ expense if the performance of the investigation is commenced
during the continuation of a default hereunder or an “Event of Default” under
the Note, the Mortgage or any other Loan Document. All other investigations
performed by Lender shall be at Lender’s expense. In connection with any such
investigation, Indemnitors shall comply with all reasonable requests for
information made by Lender or its agents and Indemnitors represent and warrant
that all responses made by Indemnitors to any such requests for information will
be correct and complete in all material respects. Indemnitors shall provide
Lender and its agents with rights of access to all areas of the Property and
permit Lender and its agents to perform testing (including any invasive testing)
necessary or appropriate, in Lender’s reasonable judgment, to perform such
investigation upon reasonable notice not less than three (3) business days,
except during the continuation of a default hereunder or an “Event of Default”
under any Loan Document, in which case no notice shall be required.
Notwithstanding the foregoing, (i) Lender’s rights of access and performance of
any testing is subject to any rights of tenants pursuant to leases affecting the
Property, and following any testing Lender agrees to restore the Property to its
condition as existed prior to any such testing, and (ii) Lender’s rights of
access for any investigation permitted under this Section 5(a) is limited to
once per year unless an Event of Default exists under the Loan Agreement.

(b) Lender is under no duty, however, to conduct such investigations of the
Property and any such investigations by Lender shall be solely for the purposes
of protecting Lender’s security interest in the Property and preserving its
rights under the Loan Documents. No site visit, observation, or testing by
Lender shall constitute a waiver of any default of Indemnitors or be
characterized as a representation regarding the presence or absence of Regulated
Substances or Contamination at the Property. Lender owes no duty of care to
protect Indemnitors or any third party from the presence of Regulated
Substances, Contamination or any other adverse condition affecting the Property
nor shall Lender be obligated to disclose to Indemnitors or any third party any
report or findings made in connection with any investigation done on behalf of
Lender.

 

6



--------------------------------------------------------------------------------

6. Indemnification.

(a) Indemnitors covenant and agree, at their sole cost and expense, to
indemnify, defend, protect, save and hold harmless Lender (including Lender as
holder of the Mortgage, as mortgagee in possession, or as successor in interest
to Indemnitor as owner of the Property by virtue of a foreclosure or acceptance
of a deed in lieu of foreclosure) and all of its officers, directors, employees
and agents, any participant in the Loan, and their respective successors and
assigns, against and from any and all Environmental Damages (as defined in
subsection (b) below), which may at any time be imposed upon, threatened
against, incurred by or asserted or awarded against Lender (whether before or
after the release, satisfaction or extinguishment of the Mortgage) and arising
from or out of:

(i) Indemnitors’ failure to comply with any of the provisions of this Agreement,
including Indemnitors’ breach of any covenant, representation or warranty
contained in this Agreement; or

(ii) any Contamination, or threatened release of any Regulated Substances or
Contamination, on, in, under, affecting or migrating or threatening to migrate
to or from all or any portion of the Property, any surrounding areas or other
property or any persons; or

(iii) any violation of, or noncompliance with, or alleged violation of, or
noncompliance with, Environmental Laws (and/or any permit relating to any
Environmental Laws) by the Property or Indemnitors, including, without
limitation, all costs and reasonable attorneys’ fees, environmental consultants
and the like incurred to remove any environmentally related lien imposed upon
the Property; or

(iv) the willful misconduct, error or omission or negligent act or omission of
Indemnitors; or

(v) any judgment, lien, order, complaint, notice, citation, action, proceeding
or investigation pending or threatened by or before any governmental authority
or any private party litigant, including any environmental regulatory body, or
before any court of law (including any private civil litigation) with respect to
the Property, in connection with any Regulated Substances, Contamination or any
Environmental Laws (including the assertion that any lien existing or arising
pursuant to any Environmental Laws takes priority over the lien of the
Mortgage); or

(vi) the enforcement of this Agreement or the assertion by Indemnitors of any
defense to its obligations hereunder.

Subject to the provisions set forth in Section 16 hereof, Indemnitors’
indemnification obligations set forth in this Section 6 shall be in effect and
enforceable regardless of whether any such

 

7



--------------------------------------------------------------------------------

indemnification obligations arise before or after the satisfaction of the Loan,
foreclosure of the Mortgage or other taking of title to all or any portion of
the Property by Lender or any affiliate of Lender, and whether the underlying
basis of any claim arose from events prior to the Indemnitor acquiring ownership
of the Property.

(b) For the purposes of this Agreement, “Environmental Damages” shall mean all
claims, judgments, damages, actual losses, penalties, fines, liabilities
(including strict liability), encumbrances, liens, costs and expenses of
investigation and defense of any claim with respect to Regulated substances,
Environmental Laws or Contamination, whether or not such claim is ultimately
defeated, and of any good faith settlement, of whatever kind or nature,
contingent or otherwise, matured or unmatured, foreseeable or unforeseeable,
including reasonable attorneys’ fees and disbursements and consultants’ fees,
any of which are actually incurred at any time, and including:

(i) damages for personal injury, or injury to property or natural resources,
occurring upon or off of the Property, including lost profits, consequential
damages, punitive damages, the cost of demolition and rebuilding of any
improvements on real property, interest and penalties;

(ii) reasonable fees actually incurred for the services of attorneys,
consultants, contractors, experts, laboratories and all other reasonable and out
of pocket costs and expenses incurred in connection with investigation,
remediation or post-remediation monitoring, operation and maintenance, of any
Regulated Substances or Contamination or violation of any Environmental Laws
including the preparation of any feasibility studies or reports or the
performance of any cleanup, remediation, removal, response, abatement,
contaminant, closure, restoration, treatment, investigation work or monitoring
work required by any Environmental Laws, or reasonably necessary to make use of
the Property as contemplated by the Loan Documents or any other property or
otherwise expended in connection with such conditions, including any and all
Corrective Work under Section 7, and further including any reasonable attorneys’
fees, costs and expenses actually incurred in enforcing this Agreement or
collecting any sums due hereunder;

(iii) any additional out of pocket costs reasonably incurred and required as
necessary precautions to protect against a release of Regulated Substances or
Contamination on, in, under or affecting the Property into the air, any body of
water, any other public domain or any surrounding or adjoining areas;

(iv) any reasonable out of pocket costs incurred to comply, in connection with
all or any portion of the Property or any area surrounding or adjoining the
Property, with all Environmental Laws; and

(v) liability to any third persons or governmental agency for reasonable out of
pocket costs expended in connection with the items referenced in clause
(ii) above; and

 

8



--------------------------------------------------------------------------------

(vi) diminution in the value of the Property, and damages for the loss of
business and restriction on the use or adverse impact on the marketing of
rentable or usable space or of any amenity of the Property, in each such case
limited to the actual losses suffered by Lender.

(c) Promptly after the receipt by Lender of written notice of any demand or
claim or the commencement of any action, suit or proceeding concerning
Indemnitors or Lender in connection with the Property, Lender shall endeavor to
notify Indemnitors thereof in writing. The failure by Lender promptly to give
such notice shall not relieve Indemnitors of any liability to Lender hereunder.

7. Indemnitors’ Obligation to Perform Corrective Work.

(a) Indemnitors shall have the obligation to promptly commence and perform any
corrective work required to address any Environmental Damages, including any
actions required by Indemnitors under this Agreement (“Corrective Work”) after
the occurrence of any of the following: (i) Indemnitors obtain actual knowledge
of any Contamination on, in, under, affecting, or migrating to or from the
Property or any surrounding areas not previously disclosed by the Environmental
Reports; or (ii) an event occurs for which Lender can seek indemnification from
Indemnitors pursuant to Section 6 hereof. Notwithstanding the foregoing,
Indemnitors may diligently and in good faith contest any alleged obligation to
perform Corrective Work or failure to perform Corrective Work by appropriate
legal proceedings which shall operate to prevent the enforcement of the same,
provided that Indemnitors maintain adequate reserves therefor in accordance with
GAAP.

(b) Indemnitors shall provide to Lender written notification at least ten
(10) days prior to the commencement of any such Corrective Work (except in the
event of Corrective Work conducted during an emergency, in which case
Indemnitors shall endeavor to give Lender written notification as soon as
reasonably possible under the circumstances), and shall give Lender a monthly
report, during the performance of such Corrective Work, on Indemnitors’ progress
with respect thereto, and shall promptly give Lender such other information with
respect thereto as Lender shall reasonably request. Such written notice shall
contain the name of the person or entity performing such Corrective Work and
shall be accompanied by: (i) written evidence, reasonably satisfactory in form
and content to Lender, showing that such person or entity is insured in a
commercially reasonable manner against any and all injury and damages caused by
or resulting from the performance of such Corrective Work; and (ii) copies of
the plans for such Corrective Work, approved in writing by the appropriate
governmental authorities.

(c) Any Corrective Work conducted by Indemnitors shall be diligently performed
and shall comply with all Environmental Laws and all other applicable laws to
correct, contain, clean up, treat, remove, resolve, dispose of or minimize the
impact of all Regulated Substances or Contamination.

(d) Any failure by Lender to object to any actions taken by Indemnitors shall
not be construed to be an approval by Lender of such actions. This Agreement
shall not be construed as creating any obligation for Lender to initiate any
contests or to perform or review the Indemnitors’ or any other party’s
performance of, any Corrective Work, or disburse any funds for any contests or
the performance of any Corrective Work.

 

9



--------------------------------------------------------------------------------

8. Lender’s Right to Select Engineers, Consultants and Attorneys. Without
limiting the other provisions hereof, in the event any claim (whether or not a
judicial or administrative action is involved) is asserted against Lender with
respect to Regulated Substances, Environmental Laws or Contamination, Lender
shall have the right to select the engineers, other consultants and attorneys
for Lender’s defense or guidance, determine the appropriate legal strategy for
such defense, and compromise or settle such claim, all in Lender’s sole
discretion, and Indemnitors shall be liable to Lender in accordance with the
terms hereof for liabilities, costs and expenses incurred by Lender in this
regard.

9. Indemnitors’ Obligation to Deliver Property. Indemnitors agree that, in the
event the Mortgage is foreclosed (whether judicially or by power of sale) or the
Indemnitor tenders a deed in lieu of foreclosure, Indemnitor shall deliver the
Property to Lender free of any and all Regulated Substances, (except for
(a) those Regulated Substances which are used or present in the ordinary course
of the Indemnitors’ business (including those used by any tenants, subtenants,
occupants or assigns) in compliance with all Environmental Laws and have not
been released into the environment in such a manner as to constitute
Contamination hereunder, (b) those Regulated Substances which are naturally
occurring or exist on the Property at levels that do not constitute
Contamination or Contamination in a condition such that the Property conforms
with all Environmental Laws and such that no remedial or removal action will be
required with respect to the Property, and (c) those Regulated Substances or
Contamination that are associated with the Fort Devens Superfund Site.
Indemnitors’ obligations as set forth in this Section are strictly for the
benefit of Lender and any successors and assigns of Lender as holder of any
portion of the Loan and shall not in any way impair or affect Lender’s right to
foreclose against the Property.

10. Lender’s Right to Cure. In addition to the other remedies provided to Lender
in the Mortgage and the other Loan Documents, should Indemnitors fail to abide
by any provisions of this Agreement, Lender may, should it elect to do so,
perform any Corrective Work and any other such actions as it, in its sole
discretion, deems necessary to repair and remedy any damage to the Property
caused by Regulated Substances or Contamination or any such Corrective Work. In
such event, all funds expended by Lender in connection with the performance of
any Corrective Work, including all reasonable attorneys’ fees, engineering fees,
consultant fees and similar charges, shall become a part of the obligation
secured by the Mortgage and shall be due and payable by Indemnitors on demand.
Each disbursement made by Lender pursuant to this provision shall bear interest
at the lower of the default rate of interest provided for in the Loan Agreement
or the highest rate allowable under applicable laws from the date the Indemnitor
shall have received written notice that the funds have been advanced by Lender
until paid in full.

11. Scope of Liability. The liability of each Indemnitor under this Agreement
shall be joint and several and shall in no way be limited or impaired by (a) any
extension of time for performance required by any of the Loan Documents; (b) any
sale, assignment or foreclosure of the Note or Mortgage, the acceptance of a
deed in lieu of foreclosure or trustee’s sale, or any sale or transfer of all or
part of the Property; (c) the discharge of the Note or the reconveyance or

 

10



--------------------------------------------------------------------------------

release of the Mortgage; (d) any exculpatory provisions in any of the Loan
Documents limiting Lender’s recourse; (e) the accuracy or inaccuracy of the
representations and warranties made by Indemnitors, or any other obligor under
any of the Loan Documents; (f) the release of Indemnitors or any guarantor or
any other person from performance or observance of any of the agreements,
covenants, terms or conditions contained in any of the Loan Documents by
operation of law, Lender’s voluntary act or otherwise; (g) the release or
substitution, in whole or in part, of any security for the Note or other
obligations; or (h) Lender’s failure to record the Mortgage or file any UCC
financing statements (or Lender’s improper recording or filing of any thereof)
or to otherwise perfect, protect, secure or insure any security interest or lien
given as security for the Note or other obligations; and, in any such case,
whether with or without notice to Indemnitors or any guarantor or other person
or entity and with or without consideration.

12. Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must given in the
manner provided for in the Loan Agreement.

13. Preservation of Rights. No delay or omission on Lender’s part to exercise
any right or power arising hereunder will impair any such right or power or be
considered a waiver of any such right or power, nor will Lender’s action or
inaction impair any such right or power. Lender’s rights and remedies hereunder
are cumulative and not exclusive of any other rights or remedies which Lender
may have under other agreements, at law or in equity. Any representations,
warranties, covenants or indemnification liabilities for breach thereof
contained in this Agreement shall not be affected by any knowledge of, or
investigations performed by, Lender. Any one or more persons or entities
comprising the Indemnitor, or any other party liable upon or in respect of this
Agreement or the Loan, may be released without affecting the liability of any
party not so released.

14. Illegality. If any provision contained in this Agreement should be invalid,
illegal or unenforceable in any respect, it shall not affect or impair the
validity, legality and enforceability of the remaining provisions of this
Agreement.

15. Changes in Writing. No modification, amendment or waiver of, or consent to
any departure by Indemnitors from, any provision of this Agreement will be
effective unless made in a writing signed by Lender, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice to or demand on Indemnitors will entitle Indemnitors to
any other or further notice or demand in the same, similar or other
circumstance.

16. Successors and Assigns; Survival. This Agreement will be binding upon
Indemnitors and their heirs, administrators, successors and assigns, and will
inure to the benefit of Lender and its successors and assigns as well as any
persons or entities who acquire title to or ownership of the Property from, or
through action by, Lender (including at a foreclosure, sheriff’s or judicial
sale or a deed in lieu of foreclosure) (each a “Foreclosure Acquisition”);
provided, however, that Indemnitors may not assign this Agreement in whole or in
part without Lender’s prior written consent and Lender at any time may assign
this Agreement pursuant to the terms of the Loan Agreement. Indemnitors’
obligations under this Agreement shall survive any

 

11



--------------------------------------------------------------------------------

judicial foreclosure, foreclosure by power of sale, deed in lieu of foreclosure,
transfer of the Property by the Indemnitor or Lender and payment of the Loan in
full. Notwithstanding the foregoing, if Lender, its nominee, designee or
affiliate acquires title to the Property through a Foreclosure Acquisition,
Indemnitors shall not be liable under this Agreement for losses attributable to
Regulated Substances, Environmental Laws or Contamination at the Property by any
party (other than Indemnitor or any of its affiliates) first occurring after the
date of the Foreclosure Acquisition, provided that any such Regulated
Substances, violations of Environmental Laws and/or Contamination is unrelated
to any event, activity or condition that existed prior to the date of the
Foreclosure Acquisition.

17. Interpretation. In this Agreement, unless Lender and Indemnitors otherwise
agree in writing, the singular includes the plural and the plural the singular;
words importing any gender include the other genders; references to statutes are
to be construed as including all statutory provisions consolidating, amending or
replacing the statute referred to; the word “or” shall be deemed to include
“and/or”, the words “including”, “includes” and “include” shall be deemed to be
followed by the words “without limitation”; references to articles, sections (or
subdivisions of sections) or exhibits are to those of this Agreement; and
references to agreements and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications to such instruments,
but only to the extent such amendments and other modifications are not
prohibited by the terms of this Agreement. Section headings in this Agreement
are included for convenience of reference only and shall not constitute a part
of this Agreement for any other purpose. If this Agreement is executed by more
than one party as Indemnitor, the obligations of such persons or entities will
be joint and several.

18. Governing Law and Jurisdiction. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the Commonwealth of
Massachusetts. All judicial proceedings arising in or under or related to this
Agreement shall be brought in any state or federal court located in the
Commonwealth of Massachusetts. By execution and delivery of this Agreement, each
party hereto generally and unconditionally: (a) consents to nonexclusive
personal jurisdiction in Worcester County, Commonwealth of Massachusetts;
(b) waives any objection as to jurisdiction or venue in Worcester County,
Commonwealth of Massachusetts; (c) agrees not to assert any defense based on
lack of jurisdiction or venue in the aforesaid courts; and (d) irrevocably
agrees to be bound by any judgment rendered thereby in connection with this
Agreement. Service of process on any party hereto in any action arising out of
or relating to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in the Loan Agreement, and shall be deemed
effective and received as set forth in the Loan Agreement.

19. Further Assurances. Indemnitors will, at the cost of Indemnitors, upon
Lender’s reasonable request, execute, acknowledge and deliver to Lender such
further documents and statements and do or cause to be done such acts or things
as Lender may deem reasonably necessary or appropriate to effect the
transactions contemplated hereby or to confirm the assumption of and agreement
to pay, perform and discharge the liabilities and obligations hereby assumed and
agreed to be paid, performed or discharged, or intended so to be.

 

12



--------------------------------------------------------------------------------

20. WAIVER OF JURY TRIAL.

(a) Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
INDEMNITORS AND LENDER EACH SPECIFICALLY WAIVE ANY RIGHT THEY MAY HAVE TO TRIAL
BY JURY OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY
CLAIM OR ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY INDEMNITORS
AGAINST LENDER OR ITS ASSIGNEE OR BY LENDER OR ITS ASSIGNEE AGAINST INDEMNITORS.
This waiver extends to all such Claims, including Claims that involve Persons
other than Indemnitors and Lender; Claims that arise out of or are in any way
connected to the relationship between Indemnitors and Lender; and any Claims for
damages, breach of contract, tort, specific performance, or any equitable or
legal relief of any kind, arising out of this Agreement, any other Loan
Document.

(b) If the waiver of jury trial set forth in Section above is ineffective or
unenforceable, the parties agree that all Claims shall be resolved by reference
to a private judge sitting without a jury, before a mutually acceptable referee
or, if the parties cannot agree, a referee selected by the Presiding Judge of
Worcester County, Massachusetts. Such proceeding shall be conducted in Worcester
County, Massachusetts, with Massachusetts rules of evidence and discovery
applicable to such proceeding.

(c) In the event Claims are to be resolved by judicial reference, either party
may seek from a court identified in Section 18, any prejudgment order, writ or
other relief and have such prejudgment order, writ or other relief enforced to
the fullest extent permitted by law notwithstanding that all Claims are
otherwise subject to resolution by judicial reference.

[Signatures Appear on the Following Page]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Indemnitors have executed this Agreement as of the date
first written above.

 

INDEMNITORS: AMERICAN SUPERCONDUCTOR CORPORATION, a Delaware corporation By:  

/s/ David A. Henry

Name:   David A. Henry Title:   Senior Vice President, Chief Financial Officer
and Treasurer ASC DEVENS, LLC, a Delaware limited liability company   By:  
American Superconductor Corporation, its authorized signatory By:  

/s/ David A. Henry

Name:   David A. Henry Title:   Senior Vice President, Chief Financial Officer
and Treasurer Address:     64 Jackson Road     Devens, MA 01434-4020

 

A-1



--------------------------------------------------------------------------------

Commonwealth of Massachusetts

Worcester County

On this 31st day of July, 2012, before me appeared David A. Henry to me
personally known, who, being by me duly sworn (or affirmed), did say that he is
the Senior Vice President, Chief Financial Officer and Treasurer of AMERICAN
SUPERCONDUCTOR CORPORATION, a Delaware Corporation and that the seal affixed to
said instrument is the seal of said corporation, and that said instrument was
signed and sealed in behalf of said corporation by authority of its Board of
Directors, and said David A. Henry acknowledged said instrument to be the free
act and deed of said corporation.

 

/s/ Russet L. Morrow

Notary Public

 

Print Name:

 

Russet L. Morrow

My commission expires:

December 22, 2017

State of Massachusetts

Worcester County

On this 31st day of July, 2012, before me appeared David A. Henry to me
personally known, who, being by me duly sworn (or affirmed), did say that he is
the Senior Vice President, Chief Financial Officer and Treasurer (or other
officer or agent of the company) of AMERICAN SUPERCONDUCTOR CORPORATION,
authorized signatory of ASC DEVENS, LLC, a Delaware limited liability company,
and that the seal affixed to said instrument is the seal of said company, and
that said instrument was signed and sealed in behalf of said company by
authority of its members and managers, and said David A. Henry acknowledged said
instrument to be the free act and deed of said company.

 

/s/ Russet L. Morrow

Notary Public

 

Print Name:

 

Russet L. Morrow

My commission expires:

December 22, 2017

 

B-1



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

The land with the improvements thereon situated on the southwesterly side of
Givry Street, Harvard, Worcester County, Massachusetts and being shown as Lot 7
on plan entitled “Level 1 Subdivision Lot 7 Givry Street” dated July 19, 2000,
prepared by Howe Surveying Associates, Inc. and recorded with the Worcester
District Registry of Deeds in Plan Book 761, Plan 44.

Together with the benefit of the appurtenant rights as set forth in the
following deeds:

a. Deed from the USA recorded with said Deeds in Book 17907, Page 1;

b. Deed to ASC Devens LLC recorded with said Deeds in Book 23120, Page 209,
except the slope easements recited therein, which have been released.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT B

ENVIRONMENTAL REPORTS

The following Environmental Reports were provided to Lender:

 

  •  

Phase II Environmental Site Assessment, Proposed Development, Jackson Road,
Devens, Massachusetts, prepared by GZA GeoEnvironmental, Inc. and dated
September 2000.

 

  •  

Letter to Massachusetts Development Finance Agency from American Superconductor
Corporation dated September 13, 2000, including all attachments.

 

  •  

Environmental Certificate dated October 9, 2000, certified by Haley & Aldrich,
Inc. to ASC Devens LLC and American Superconductor Corporation.

 

B-1